*689Appeal by the defendant from a judgment of the Supreme Court, Kings County (Harms, J.), rendered January 30, 2007, convicting him of rape in the first degree and burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the admission of People’s exhibit Nos. 6 and 7 deprived him of a fair trial (see CPL 470.05 [2]). In any event, insofar as both exhibits summarized information from various DNA reports, they were properly admitted under the voluminous writing exception to the best evidence rule (see Ed Guth Realty v Gingold, 34 NY2d 440 [1974]; Sager Spuck Statewide Supply Co. v Meyer, 298 AD2d 794 [2002]; People v Potter, 255 AD2d 763 [1998]; People v Weinberg, 183 AD2d 932 [1992]). Furthermore, we note that before trial, the defendant was provided with copies of all the DNA reports (see Ed Guth Realty v Gingold, 34 NY2d 440 [1974]; Sager Spuck Statewide Supply Co. v Meyer, 298 AD2d 794 [2002]; People v Potter, 255 AD2d 763 [1998]; People v Weinberg, 183 AD2d 932 [1992]). Prudenti, P.J., Dillon, Eng and Roman, JJ., concur.